Taliaferro, J.
The plaintiff, in her capacity of tutrix, brings suit against the defendant on the following instrument:
“$567 75. Laurel Hill, La., March 5th, 1861.
“One day after date I promise to pay N. H.Lemon, or order, five hun*428dred and sixty-seven dollars and seventy-five cents, for value received, with eight per cent, interestfrom the first of January last until paid.”
“ Marx J. WEST. ”
••«Ttheidefendant ,.pleads the prescription of five years. The plaintiff holds that ,.prescription was suspended during the late war, and claims ,the,;benefit„of the maxim contra non valaniem agere non currit prcescriptio.
Judgment was rendered in the court below sustaining the plea of •prescription and the plaintiff prosecutes this appeal......
,Theupefjti,Qn,w.as filed, .19th May, 1866, and citation was served on the ,?8d pf the same month.
It is shown that courts were open from about the middle of June, 1865, .leayiqgrtheiplaintiff from,that time to 5th of March, 1866, to bar prc.sprjptipn.j'hy.filjng; his, suit and citing his’debtor. It has been decided by this Court, that in such cases,..the: creditor can not avail himself of the pquit^hlp/hiaxipii.nyoked.i
It is therefore ordered, adjudged and decreed that the judgment of the DistrictuCourt be,affirmed, with costs. ;